Exhibit 10.6g

SEVENTH AMENDMENT OF

FMC TECHNOLOGIES, INC. EMPLOYEES’ RETIREMENT PROGRAM

PART I SALARIED AND NONUNION HOURLY EMPLOYEES’ RETIREMENT PLAN

WHEREAS, FMC Technologies, Inc. (the “Company”) maintains the FMC Technologies,
Inc. Employees’ Retirement Program Part I Salaried and Nonunion Hourly
Employees’ Retirement Plan (the “Plan”);

WHEREAS, amendment of the Plan is now considered desirable to amend the Plan to
comply with the Pension Protection Act of 2006 (“PPA”); and

WHEREAS, this amendment shall supersede the provisions of the Plan to the extent
those provisions are inconsistent with the provisions of the amendment;

NOW, THEREFORE, by virtue and in exercise of the powers reserved to the Company
under Section 11.1 Plan Amendment or Termination of the Plan, the Plan is hereby
amended in the following respects.:

1. Effective January 1, 2008, the definition of Actuarial Equivalent set forth
in Article I of the Plan is hereby amended to (a) delete the word “and” at the
end of section (iii), (b) delete the “.” at the end of section (iv) and replace
it with “; and” and (c) add a new section (v) which shall read as follows:

 

  (v) Effective January 1, 2008, and solely for purposes of the determination of
the present value of benefits pursuant to Code Section 417(e): (1) the
applicable interest rate shall mean the applicable interest rate described in
Code Section 417(e)(3)(C), which is the adjusted first, second and third segment
rates (defined in Code Section 417(e)(3)(D)) applied under rules similar to the
rules of Code Section 430(h)(2)(C) for the month of November preceding the first
day of the Plan Year which includes the date of distribution, and (2) the
applicable mortality table shall mean the applicable mortality table described
in Code Section 417(e)(3)(B), Revenue Ruling 2007-67 and subsequent guidance
(including regulations) issued by the Internal Revenue Service.



--------------------------------------------------------------------------------

2. Effective January 1, 2008, Article III of the Plan is hereby amended to add a
new section 3.5.4 which shall read as follows:

 

  3.5.4 Incorporation of Section 415 of the Code: The provisions set forth in
Article III are intended to comply with the requirements of Section 415 of the
Code and shall be interpreted, applied and if and to the extent necessary,
deemed modified without formal language so as to satisfy solely the minimum
requirements of Section 415.

3. Effective January 1, 2008, Section 6.2 of the Plan is hereby amended to add a
new section 6.2.5 which shall read as follows:

 

  6.2.5 Qualified Optional Survivor Annuity: Effective for Plan Years beginning
on or after January 1, 2008, a Participant may elect a Qualified Optional
Survivor Annuity which is an immediate annuity for the life of the Participant
with a survivor annuity for the life of the Participant’s surviving spouse that
equals 75% of the amount of the annuity which is payable during the joint lives
of the Participant and the Participant’s spouse.

4. Effective January 1, 2008, the phrase “not more than 90 days” set forth in
Sections 6.3.2(a) and (b) of the Plan is hereby deleted and replaced with the
phrase “not more than 180 days”.

5. Effective January 1, 2008, the phrase “90 days” set forth in Section 6.3.3 is
hereby deleted and replaced with the phrase “180 days.”

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 30th day of January 2008.

 

FMC Technologies, Inc. By:  

/s/ Maryann Seaman

      Vice President       Administration